t c memo united_states tax_court john c bedrosian and judith d bedrosian petitioners v commissioner of internal revenue respondent docket no filed date richard e hodge william e johnson steven r mather and elliott h kajan for petitioners michael l boman for respondent memorandum opinion vasquez judge this case is before us on respondent’s motion to dismiss for lack of jurisdiction respondent argue sec_1 this case involves the same or related parties as in docket nos and docket no is based continued that the assessment of penalties relating to partnership adjustments is not subject_to deficiency procedures and that the deficiencies in income_tax were paid and assessed prior to the issuance of the notice_of_deficiency see generally 128_tc_192 and notice_2000_ 2000_2_cb_255 for a general description of the transaction in this case respondent determined in an affected items notice the following deficiencies in and penalties on petitioners’ federal_income_tax year deficiency sec_6662 penalty dollar_figure dollar_figure big_number dollar_figure the deficiency in docket no is dollar_figure greater than the deficiency listed above because the dollar_figure was assessed as a computational adjustment see infra pp the issues for decision are whether petitioners have previously paid a portion of the amount stated in the affected items notice_of_deficiency and whether the court lacks jurisdiction over the sec_6662 penalties determined in the affected items notice continued on a statutory_notice_of_deficiency sent to john and judith bedrosian docket no is a partnership-level proceeding concerning the validity of a final_partnership_administrative_adjustment notice background petitioners are husband and wife and they resided in los angeles california when their petition was filed jcb stone canyon investments llc jcb a single member limited_liability_company and stone canyon investors inc investors an s_corporation wholly owned by john and judith bedrosian as community_property purported to form a partnership stone canyon partners stone canyon in date jcb purported to purchase and sell options on foreign_currency jcb then purported to contribute the purchased options the sold options and texas instruments stock to stone canyon on behalf of itself and on behalf of investors in calculating the basis in the interests of jcb and investors the bedrosians did not treat the options purportedly sold by jcb as a liability subject_to the provisions of sec_752 in date jcb purported to transfer its interest in stone canyon to investors investors acquired the texas instruments stock previously contributed by jcb investors claimed a basis in the texas instruments stock based on the basis of the stock in the hands of stone canyon petitioners reported an ordinary_loss of dollar_figure for related to their interest in stone canyon additionally unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue petitioners reported a distributive_share of long-term_capital_loss from investors of dollar_figure for on date respondent issued a notice of final_partnership_administrative_adjustment fpaa to the partners of stone canyon for neither the tax_matters_partner tmp jcb nor any notice_partner filed a challenge to the fpaa before the expiration of the periods prescribed in sec_6226 eleven days after the fpaa was issued respondent issued petitioners a statutory_notice_of_deficiency for and petitioners timely petitioned the court to review the notice_of_deficiency that case is docket no on date petitioners remitted dollar_figure to the irs the remittance was designated to cover dollar_figure for the deficiency dollar_figure for estimated interest on the deficiency dollar_figure for the deficiency and dollar_figure for the estimated interest on the deficiency respondent treated the remittance as a payment on date respondent made the following assessments against petitioners deficiency attributable to partnership items assessed as a computational adjustment dollar_figure big_number additional deficiency paid and big_number dollar_figure assessed on date respondent issued an affected items notice_of_deficiency to petitioners the affected items notice was mailed after the 150-day period for filing a partnership proceeding had expired petitioners timely filed a petition in response to the affected items notice_of_deficiency respondent’s motion to dismiss discussion the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent provided by congress see sec_7442 see also 114_tc_519 we have jurisdiction to redetermine a deficiency if a valid notice_of_deficiency is issued by the commissioner and if a timely petition is filed by the taxpayer id we have jurisdiction in this case if petitioners did not previously pay any deficiencies a remittance on date petitioners remitted a check for dollar_figure the written_statement attached to the check indicated that petitioners were making a payment of tax and interest petitioners argue that they did not make a payment but instead furnished a cash bond or in the alternative made a deposit sec_6603 provides a taxpayer may make a cash deposit with the secretary which may be used by the secretary to pay any_tax which has not been assessed at the time of the deposit such a deposit shall be made in such manner as the secretary shall prescribe revproc_2005_18 2005_1_cb_798 gives guidance in determining whether a remittance is considered payment according to the revproc_2005_18 sec_4 c b pincite the taxpayer may make a deposit by remitting to the irs a check or money order accompanied by a written_statement designating the remittance as a deposit the written_statement accompanying the check remitted by petitioners states that the check is for an advance_payment not a deposit petitioners argue that they made an undesignated remittance while they were under examination but before a liability was proposed in writing and therefore the remittance was a deposit revproc_2005_18 sec_4 c b pincite applies to an undesignated remittance ie a remittance that is not designated as a deposit petitioners’ remittance came after they had been issued a statutory_notice_of_deficiency therefore revproc_2005_18 sec_4 does not apply accordingly petitioners’ remittance on date is a payment of income_tax and interest as set forth in their written_statement we lack jurisdiction to consider deficiencies that have been paid before the issuance of a statutory_notice_of_deficiency hillenbrand v commissioner tcmemo_2002_303 the written_statement attached to the check indicated that petitioners were paying dollar_figure for the deficiency dollar_figure for estimated interest on the deficiency dollar_figure for the deficiency and dollar_figure for the estimated interest on the deficiency pursuant to sec_6213 the payment of a deficiency after the mailing of a notice_of_deficiency does not deprive this court of jurisdiction over the deficiency the payment came before the issuance of the affected items notice and thus sec_6213 does not apply b penalties respondent has determined accuracy-related_penalties pursuant to sec_6662 which petitioners have not paid we must now determine whether we have jurisdiction to decide the issue concerning the accuracy-related_penalties sec_6221 provides except as otherwise provided in this subchapter the tax treatment of any partnership_item and the applicabliltiy of any penalty addition_to_tax or additional_amount which relates to an adjustment to a partnership_item shall be determined at the partnership level further sec_301_6231_a_6_-1t a temporary income_tax regs fed reg date provides changes in a partner's tax_liability with respect to affected items that require partner level determination sec_4 the payment came after the statutory_notice_of_deficiency issued on date that notice_of_deficiency is the subject of docket no the date notice_of_deficiency was issued prematurely such as a partner's at-risk amount to the extent it depends upon the source from which the partner obtained the funds that the partner contributed to the partnership are computational adjustments subject_to deficiency procedures nevertheless any penalty addition_to_tax or additional_amount that relates to an adjustment to a partnership_item may be directly assessed following a partnership proceeding based on determinations in that proceeding regardless of whether partner level determinations are required recently we have decided that we do not have jurisdiction to consider penalties as they relate to partnership items 129_tc_8 129_tc_11 as a result we lack jurisdiction over the penalties in this case whether or not they require factual determinations at the partner level after applying the payment and dismissing jurisdiction over the penalties there is nothing left for this court to consider as a result respondent’s motion to dismiss wll be granted in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing an appropriate order and order of dismissal will be entered
